In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00455-CR
          No. 02-18-00456-CR
     ___________________________

QUINLON DAJUAN JENKINS, APPELLANT

                    V.

         THE STATE OF TEXAS


  On Appeal from the 89th District Court
          Wichita County, Texas
   Trial Court Nos. 56039-C, 55833-C


   Before Gabriel, Kerr, and Pittman, JJ.
  Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      Pro se appellant Quinlon Dajuan Jenkins attempts to appeal the trial court’s

orders denying his Motion for Indigency and his Motion for Discovery and

Deposition. On October 23, 2018, we sent Jenkins a letter expressing our concern

that we lack jurisdiction over his appeals because the trial court had not entered any

appealable orders and had not signed a judgment of conviction. We instructed him

that unless he filed a response showing grounds for continuing the appeals, we could

dismiss them. See Tex. R. App. P. 44.3. Jenkins responded to our request, but his

responses do not show grounds for continuing the appeals.

      In a criminal case, we generally have jurisdiction only when the trial court has

signed a judgment of conviction. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—

Fort Worth 1996, no pet.). “We do not have jurisdiction to review interlocutory

orders unless that jurisdiction has been expressly granted to us by law.” Id. Neither

of the rulings of which Jenkins complains is a final judgment of conviction or an

appealable interlocutory order. Therefore, we dismiss these appeals for want of

jurisdiction. Tex. R. App. P. 43.2(f); McKown, 915 S.W.2d at 161.

                                                     /s/ Lee Gabriel

                                                     Lee Gabriel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 21, 2018

                                          2